DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowie (USPGPUB 2017/0352213) in view of Siklosi (USPGPUB 2017/0352207).
For claim 1, Bowie, as set forth in at least FIGs. 4-6, discloses a method including: 
establishing a communication between the accessing device 106 and a user device 104 after detecting the access card (“key card”), e.g., “In one embodiment, the access data is provided to mobile computing device 104 by a key card. In one example, a magnetic stripe reader 430 is integrated into the housing of transmitter 404. A user swipes the key card and processor 408 converts the magnetic stripe data (i.e., the access data) into token data 412. Processor 408 then stores token data 412 in memory device 410 and converts it into a transmission signal for transmission.” (para [0062]), which generating user credentials, e.g., processor 408 converts “access data” into “token data” from the key card, in order for a user of the user device 104 to access the accessing device 106, and transmitting the user credentials to the user device 104 to access the accessing device 106 using the user credentials e.g., “Token data 412 may be sent to mobile computing device 104 by means including, but not limited to email, text message, the Internet, a software application, or a removable storage device,” and “When transmitter 404 is placed within close proximity (e.g., 0.1-30 centimeters) to receiver 420 of key card reading device 106, the transmission signal is collected by the data recovery circuit of receiver 420. If the transmission signal includes changing magnetic fields, the current created by electromagnet 414 generates a strobe pattern, which activates receiver 420 to receive incoming data. Receiver 420 receives the transmission signal representative of the access data as though a key card was actually swiped in key card reading device 106.
Key card reading device processor 422 then receives and processes the transmission signal. Key card reading device processor 422 converts the transmission signal into second data file 424, which represents the token data. Key card reading device processor 422 then authenticates the transmission signal and the user of mobile computing device 104. More specifically, processor 422 is configured to compare second data file 424 to stored security data (not shown in FIG. 4) provided by server 102. If second data file 424 and the stored security data substantially match, the user is authenticated. Processor 422 generates an authentication message that is transmitted by transceiver 426 to mobile computing device 104 and/or server system 102.
Processor 422 may further unlock door 432 coupled to reading device 106 using an activation mechanism 428.” (see para [0063]-[0065]).
The above method of Bowie, however, remains expressly silent as to the step of “detecting an access card by an accessing device associated with a premises.” 
Siklosi, in the same field of endeavor of accessing a locked space, teaches, in FIGs. 3-4, a lock device 20, a key device 1 and a communication device 70 (user device) are in communication to unlock lock device 20.  Further, the process/method begins when the key device 1 and the lock device 20 are brought in communication with each other (para [0050]), and once in communication, the lock device 20 and the key device exchange data with each other (para [0051]).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the method of Bowie with a step of “detecting an access card by an accessing device associated with a premises,” to begin the procedure, for ease of use for the user, so as to automatically begin the authentication process to access the premises, as suggested by Siklosi, and as would have been realized by a skilled artisan of this field.
For claim 2, Bowie in view of Siklosi is considered to further encompass “receiving the user credentials from the user and providing access to the user based on a validation of the user credentials,” as in both references, the user is given access, i.e., unlocks the lock, to the physical space, if authorization is determined (see para [0056] in Siklosi) and para [0062] of Bowie).
For claim 3, Bowie in view of Siklosi is considered to further encompass “wherein the received user credentials are compared with the generated user credentials for validation,” (see para [0025] & [0064].
For claim 4, Bowie in view of Siklosi is considered to further facilitate “wherein the accessing device identifies if a user of the user device has opted for one or more privileges to access the accessing device and generates the user credentials if the user has opted for the one or more privileges, e.g., at least Bowie teaches that the “token data” includes a unique identifier to match the user with a “selectively accessible area” (para [0018]), which is considered to encompass “one or more privileges.”
For claim 5, Bowie in view of Siklosi is considered to further facilitate “wherein the one or more privileges comprise a privilege provided to the user to access the accessing device in an emergency situation,” such that both Bowie and Siklosi allow for a user to access “the accessing device,” i.e., their room, whenever they wish, which would include an “emergency situation,” whatever that may encompass (para [0062], [0004]).
For claim 6, Bowie in view of Siklosi is considered to further facilitate “wherein the emergency situation comprises a network failure situation, a front-desk system failure situation, an access card loss situation or an over-crowded front-desk situation,” e.g., “minimize wait time,” (see para [0004]-[0005] of Bowie).
For claim 7, Bowie in view of Siklosi is considered to further facilitate “wherein the access card is detected by the accessing device from a pre-defined distance range,” e.g., NFC protocol, as both Bowie and Siklosi, describe such communication between the accessing device and access card/user device(s) is known (see para [0062] of Bowie and para [0041] of Siklosi for example. 
For claim 8, Bowie in view of Siklosi is considered to further facilitate “wherein the accessing device detects the access card based on an identifier of the access card,” i.e., the token data includes a unique “identifier” (see para [0036] of Bowie).
For claim 9, Bowie in view of Siklosi is considered to further facilitate “wherein the communication between the accessing device 106 and the user device 104 corresponds to a short-range communication, e.g., NFC communication (see para [0063] of Bowie).
For claim 10, Bowie in view of Siklosi is considered to further facilitate “wherein the user credentials generated by the accessing device are updated to other accessing devices associated with other facilities in the premises,” e.g., other “selective accessible device” including “a door, an elevator, or a different device that is locked,” (see para [0020])
For claim 11, Bowie in view of Siklosi is considered to further facilitate “wherein the accessing device 106 corresponds to a lock,” (see para [0003] of Bowie).
For claim 12, similarly to the method of claim 1, Bowie, as depicted in at least FIG. 4, is considered to disclose: an accessing device 106 comprising: a detection unit 420 adapted to detect an access card associated with a premises (para [0063]); a communication unit 426 (transceiver) adapted to establish a communication between the accessing device 106 and a user device 104 (para [0063]); a generation unit 422 (processor) adapted for a user of the user device 104 to access the accessing device 106; and the communication unit 426 adapted to transmit the user credentials to the user device 104 to access the accessing device 106 using the user credentials, i.e., “Processor 422 generates an authentication message that is transmitted by transceiver 426 to mobile computing device 104 and/or server system 102.” (para [0064]) of Bowie.
While the processor 422 of Bowie compares and generates an authentication message to allow user device 104 to access the accessing device 106, the processor 422 does not necessarily “generate user credentials”.  
Siklosi, in the same field of endeavor, discloses a lock device 20, a key device 1 and a communication device 70 (user device) are in communication to unlock lock device 20.  Further, the process/method begins when the key device 1 and the lock device 20 are brought in communication with each other (para [0050]), and once in communication, the lock device 20 and the key device exchange data with each other (para [0051]).  Further, the lock device (accessing device) sends lock data 50, i.e., credentials, associated with lock device 20 to the key device 1.  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have allowed the processor 422 of the accessing device 106 of Bowie to have “generated the user credentials”, for the purpose of providing an alternative for receiving the credentials to the user device 104, to increase ease of use for the user, as would have been realized by a skilled artisan having the teachings of Siklosi, as described, supra.
As claims 13-15, 16-17 & 18-19 directly correspond to claims 4-6, 2-3 & 9-10, these claims are rejected under the same grounds, as described with respect to claims 4-6, 2-3 & 9-10, supra.
With respect to claim 20, Bowie in view of Siklosi is further considered to encompass “A computer readable medium comprising one or more processors and a memory coupled to the one or more processors, wherein the one or more processors are configured to implement the method as claimed in claim 1.  See at least para [0082] of Bowie that discloses the use of a well known “computer readable medium” for executing the above method.  The rejection of and rationale for claim 1 is incorporated herein, and thus claim 20 is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2017/0311161 to Kuenzi which discloses a remote programming for an access control system with virtual card data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 14, 2022